PER CURIAM.
Upon motion of W. J. Garvy, receiver of the Midland National Bank of Chicago, it is ordered that he he, and is hereby, substituted as party appellee in this cause in the place and stead of M. E. Jenson, formerly receiver of said hank. It is further ordered that Ryan, Condon & Livingston, of Chicago, 111., may file their appearance instantor as counsel for said appellee, W. J. Garvy, receiver. It is further ordered and adjudged that this appeal be, and the same is hereby, dismissed, with costs for want of prosecution; counsel for appellant not appearing nor making any objection thereto.